CLEMENS, Judge.
A jury found defendant Danny James guilty of second degree burglary (§ 560.045, RSMo 1969), and he has appealed from the ensuing judgment imposing two years’ imprisonment.
Defendant’s only point is that the evidence was insufficient. Police saw and arrested defendant and two others as they were running out the door of the burglarized premises. A chain and lock were cut and the contents were in disarray. Among the missing items were five “Bic” pens and a pass key seized from the defendant’s person.
In support of his contention of insufficient evidence, in his brief defendant argues the evidence showed only his presence at the scene of the burglary. This ignores the state’s evidence that when arrested defendant had the stolen objects in his possession.
The evidence of the burglarious entry, defendant’s presence, his attempted flight, and his possession of stolen goods were sufficient to support his guilty verdict. Compare State v. Myers, 551 S.W.2d 312[1](Mo.App.1977).
Judgment affirmed.
REINHARD, P. J., and GUNN, J., concur.